Electronically Filed
                                                         Supreme Court
                                                         SCWC-16-0000661
                                                         08-JAN-2018
                                                         02:21 PM



                          SCWC-16-0000661

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       IN THE INTEREST OF MM



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
       (CAAP-16-0000661; FC-S NOS. 13-00059 and 14-00222)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Father-Appellant’s application for writ of

certiorari filed on November 14, 2017, is hereby rejected.

          DATED:   Honolulu, Hawai#i, January 8, 2018.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson